Citation Nr: 1204585	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-19 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for post traumatic stress disorder (PTSD) and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

(The issue of entitlement to a waiver of recovery of an overpayment of VA pension benefits in the principal amount of $12, 898.00, to include the validity of debt, is the subject of a separate decision issued simultaneously with this decision and remand.)

The claim for service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2002, the RO denied the claim for service connection for PTSD.  The Veteran was notified of that decision, but did not initiate an appeal.

2.  Some of the evidence received since July 2002 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The July 2002 RO rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board finds that VA compliance with the mandates of the VCAA is sufficient to permit review of the petition to reopen for entitlement to service connection for PTSD, which is remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petition to reopen, a detailed discussion of the impact of the VCAA on this appeal is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A July 2002 RO decision denied service connection for PTSD because there was no confirmed diagnosis of PTSD and inadequate evidence to establish that a stressful event occurred.  The Veteran was notified of the denial that same month.  Because the Veteran did not appeal that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran by way of a January 2005 statement now seeks to reopen his claim.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final July 2002 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent to the decision includes, but is not limited to, VA records, service personnel records, unit information, and the Veteran's statements.  As noted, the Veteran's claim was previously denied because there was inadequate evidence to establish a stressor.  A January 2006 memorandum on verification of claimed stressors indicates that there is sufficient evidence of record from official sources to conclude that the Veteran's statements of seeing dead bodies and constantly killing opposition soldiers while conducting fire missions to support infantry operations are factual and it is more likely than not that he was exposed to combat.  Obviously, this evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  Further, as its credibility is presumed, this evidence raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since July 2002 warrants a reopening of the Veteran's claim of service connection for PTSD, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for PTSD is reopened.


REMAND

The Veteran contends that he has PTSD as the result of serving as an artillery man in Vietnam.  In particular, he reported on his May 2005 PTSD questionnaire that during fire missions in the field he had to load and fire 105 howitzer guns that made him aware of killing the opposition soldiers.  Additionally, while traveling in country from one destination to the next, he saw body parts and dead bodies.  He also witnessed helicopters being shot from the sky.  A January 2006 verification of claimed stressors memorandum reflects that these stressors have been conceded.

The Board observes that the Veteran's service treatment records have not been associated with the claims file.  It does not appear that they have been requested, nor is there a formal finding that they are unavailable.  Accordingly, they should be obtained on remand.  38 C.F.R. § 3.159(c)(2).

The post-service medical evidence reflects a diagnosis of rule out PTSD following a December 2001 VA examination.  The examiner stated that the Veteran's inability to recall or describe his Vietnam service in detail, the lack of prior recording of complaints and symptoms of PTSD, and the lack of military service records make the diagnosis of combat related PTSD premature at this time.  However, the examiner continued that it is possible that the very dangerous, stressful, routine, and obsessive work of an ammunitions supply role within a combat theatre of war could lead to symptoms and defenses such as those of the Veteran.  It was strongly recommended that the Veteran receive therapy and assessment to provide the extended diagnostic and treatment sessions needed to make this diagnosis.

Thereafter, VA treatment records reflect diagnoses of PTSD, depression with psychotic features, and polysubstance dependence.

The Veteran had a VA examination in connection with his claim in March 2006.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that this examination is inadequate upon which to base a determination.  There is no discussion of his PTSD stressors or discussion as to why he does not meet the criteria for PTSD, as found by the examiner.  Accordingly, another examination must be obtained on remand.

Further, the Veteran stated in his January 2005 claim that he had received treatment for PTSD since 2000 at the VAMC.  The Board notes that although VA records date from 1993 to 2001, and then 2003 to March 2005, there appears to be gaps in the records.  The Board concludes that all VA records dated from 1997 to the present should be requested on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records.  If they are not available, the record should be fully documented and the Veteran should be notified.

2.  Obtain VA treatment records dated from 1997 to the present.

3.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for PTSD.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records and VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for PTSD.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current PTSD is causally or etiologically related to his symptomatology in military service as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address whether the Veteran has PTSD or another psychiatric diagnosis related to his stressors of loading and firing 105 howitzer guns that made him aware of killing the opposition soldiers during fire missions in the field, seeing body parts and dead bodies while traveling in country from one destination to the next, and witnessing helicopters being shot from the sky.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


